WEBSTER, Judge.
In this workers’ compensation appeal, the employer and carrier seek review of an order of the judge of compensation claims which found- that claimant had sustained a compensable injury on May 11, 1990, and, *358therefore, awarded claimant benefits, attorney fees and costs. We reverse.
The record clearly establishes that claimant’s injuries were all psychiatric. She, herself, testified that she had sustained no physical injury as a result of the incident upon which her claim was based. (Although the judge of compensation claims found that claimant had sustained a “slight” physical injury, there is no evidence in the record to support such a finding.)
Section 440.02(1), Florida Statutes (1989), states that “[a] mental or nervous injury due to fright or excitement only ... shall be deemed not to be an injury by accident arising out of the employment.” That statute and its predecessors have been construed as precluding compensation for mental or emotional injury unless the claimant establishes that such mental or emotional injury was the direct and immediate result of a physical injury. See, e.g., Superior Mill Work v. Gabel, 89 So.2d 794 (Fla.1956); Lil Champ Food Stores, Inc. v. Powers, 569 So.2d 464 (Fla. 1st DCA 1990). Because claimant sustained no physical injury, her psychiatric injuries are not com-pensable.
REVERSED.
SMITH and WIGGINTON, JJ., concur.